IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. PD-1801-10


EX PARTE MIGUEL MARTINEZ, Appellant




ON DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS
EL PASO COUNTY


	Per curiam. Cochran, J., filed a concurring opinion in which Price, J., joined.

 The appellant filed an Article 11.072 (1) application for habeas corpus relief. The trial court
signed an order denying the application on June 11, 2010, but the order was not filed with the
clerk until July 19, 2010. The appellant filed a notice of appeal on August 18, 2010. In an
unpublished opinion, the Court of Appeals dismissed the appeal for want of jurisdiction because
the notice of appeal was untimely filed. (2)
	Rule of Appellate Procedure 26.2(a)(1) requires that a defendant file notice of appeal
within 30 days after the trial court "enters an appealable order." For the purposes of the appellate
timetable, a trial court "enters" an order when it signs the order. (3) The appellant's notice of appeal
was filed more than 30 days after the trial court entered its order, and is thus untimely.
	We affirm the Court of Appeals. The appellant's appeal is dismissed without prejudice to
his ability to file future 11.072 writ applications in this matter.

Delivered: June 29, 2011
DO NOT PUBLISH


1.  Tex. Code Crim. Proc. art. 11.072.
2.  Ex parte Martinez, No. 08-10-00258-CR, 2010 WL 3904496 (Tex. App.-El Paso Oct. 6, 2010) (mem.
op., not designated for publication).
3.  State v. Rosenbaum, 818 S.W.2d 398, 401-02 (Tex. Cr. App. 1991).